


117 HR 2858 IH: Sara’s Law and the Preventing Unfair Sentencing Act of 2021
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2858
IN THE HOUSE OF REPRESENTATIVES

April 26, 2021
Mr. Westerman (for himself, Ms. Bass, Mr. Cárdenas, and Mr. Trone) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the court to depart from a statutory minimum in the case of a juvenile offender, youthful victim offender, and certain other minors, and for other purposes.


1.Short titleThis Act may be cited as the Sara’s Law and the Preventing Unfair Sentencing Act of 2021. 2.Sentencing youthful victim offenders who have been trafficked, abused, or assaulted (a)Sentencing youthful victim offenders (1)In generalSection 3553 of chapter 227 of title 18, United States Code, is amended by adding at the end the following:

(h)Sentencing youthful victim offenders
(1)Statutory minimumsIn the case of a youthful victim offender, the court shall have the authority to impose a sentence that is below a level established by statute as a minimum sentence so as to consider the effect of trauma on the offender’s conduct. (2)Suspension of sentenceIn the case of a youthful offender, the court shall have the authority to suspend any portion of an imposed sentence.
(3)Youthful victim offender definedIn this subsection, the term youthful victim offender means an individual who— (A)has not attained the age of 18; and
(B)has been convicted of a violent offense against a person who the court finds, by clear and convincing evidence, engaged in conduct against such individual, not earlier than 1 year before such violent offense, that is an offense under section 1591 or an offense under chapter 71, 109A, 110, or 117.. (2)ApplicationThe amendments made by this section shall apply only to a conviction entered on or after the date of the enactment of this Act.
(b)Directive to sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements with respect to youthful victim offenders to ensure that the guidelines and policy statements are consistent with the amendments made by subsection (a). 3.Sentencing juvenile offenders (a)Sentencing juvenile offenders (1)In generalSection 3553 of chapter 227 of title 18, United States Code, is amended—
(A)in subsection (a)— (i)in paragraph (6), by striking and at the end;
(ii)in paragraph (7), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:

(8)in the case of a juvenile (as such term is defined in section 5031), the diminished culpability of juveniles compared to that of adults.; and (B)by adding at the end the following:

(h)Limitation on statutory minimum for juvenile offendersIn the case of a juvenile (as such term is defined in section 5031), the court shall have the authority to impose a sentence that is 35 percent below a level established by statute as a minimum sentence so as to reflect the juvenile’s age and prospect for rehabilitation. . (2)ApplicationThe amendments made by this section shall apply only to a conviction entered on or after the date of the enactment of this Act.
(b)Directive to sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements with respect to juveniles to ensure that the guidelines and policy statements are consistent with the amendments made by subsection (a). 4.Parole for juveniles (a)In generalChapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following:

5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18
(a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if— (1)the defendant has served not less than 20 years in custody for the offense; and
(2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification. (b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervised release shall be in accordance with section 3583.
(c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider— (1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;
(2)the age of the defendant at the time of the offense; (3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;
(4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted; (5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;
(6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased; (7)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;
(8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system; (9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;
(10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing juveniles to the otherwise applicable term of imprisonment; and (11)any other information the court determines relevant to the decision of the court.
(d)Limitation on applications pursuant to this section
(1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section. (2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.
(3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant. (e)Procedures (1)NoticeThe Bureau of Prisons shall provide written notice of this section to—
(A)any defendant who has served not less than 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and (B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.
(2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771. (3)Application (A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.
(B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed. (4)Expanding the record; hearing (A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.
(B)Hearing
(i)In generalThe court shall conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard. (ii)EvidenceIn a hearing under this section, the court may allow parties to present evidence.
(iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference. (iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.
(v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section. (C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.
(f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population.. (b)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:


5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age 18..
(c)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.  